Citation Nr: 1124242	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  04-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability has been received.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the adductors myositis, left/adductors tenosynovitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied service connection for anxiety features, to include as secondary to adductors myositis, left/adductors tenosynovitis.  The Veteran filed a notice of disagreement (NOD) in November 2003.  A statement of the case (SOC) was issued in May 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for an acquired psychiatric disability, to include as secondary to the adductors myositis, left/ adductors tenosynovitis has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal regarding the claimed psychiatric disorder as encompassing the matters set forth on the title page.

The Board's decision reopening the claim for service connection for an acquired psychiatric disability is set forth below.  The claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/ adductors tenosynovitis, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  In a November 2000 rating decision, the RO denied the request to reopen a previously denied claim for service connection for an acquired psychiatric disability.  Although notified of the denial in a December 2000 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the November 2000 denial relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision in which the RO denied the Veteran's request to reopen his previously denied claim of service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302 20.1103 (2010).

2.  As additional evidence received since the November 2000 denial is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disability is met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the claim for service connection for an acquired psychiatric disability  the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the claims on appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.

Historically, the RO denied the Veteran's claim for service connection for an acquired psychiatric disability in June 1987.  The evidence of record at that time consisted of copies of the Veterans service treatment records.

As indicated above, the RO denied the Veteran's request to reopen a claim for service connection for an acquired psychiatric disability in November 2000. 

The pertinent evidence of record at the time consisted of copies of the Veteran's service treatment records, private treatment records (Fondo del Seguro del Estado) and records from the Veteran's service in the Puerto Rico Army National Guard.

The basis for the RO's November 2000 denial was that the Veteran had not submitted new and material evidence to reopen his claim for service connection for an acquired psychiatric disability.  

Although notified of the denial in a December 2000 letter, the Veteran did not initiate an appeal with the November 2000 RO decision.  See 38 C.F.R. § 20.200. The RO's November 2000 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in March 2003.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 2000 includes records of VA treatment, a report of VA mental disorders examination in May 2003, records of private treatment and the transcript of the Veteran's January 2011 Board hearing. 

A May 2002 VA neuropsychological treatment record includes a notation that the Veteran indicated many physical complaints and depressive symptoms, suggestive of significant emotional disturbance and a depressive state.  The Veteran also demonstrated heightened irritability and paranoid ideation.  The examiner concluded that there was a possibility of some cognitive limitation; however, it could not be definitively assessed.

The report of as May 2003 VA mental disorders examination reflects an Axis I diagnosis of no gross psychiatric disorder with anxiety features; Axis II diagnoses were borderline and antisocial personality features.  The examiner noted that the Veteran had manifested aggressivity during military service, claimed insomnia and anxiety due to his work schedule and that he had problems with superiors in service.  The examiner concluded that the Veteran's "characterological condition" was his most prominent neuropsychiatric condition and opined that the Veteran's claimed neuropsychiatric condition was not considered to be secondary to his back condition.

In his March 2003 request to reopen and during the January 2011 Board hearing, the Veteran asserted that his psychiatric disability is the result of his service-connected muscle inflammation.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disability.

At the time of the November 2000 rating decision, there was evidence that the Veteran had complaints of psychiatric symptoms in service; however, there was nothing of record indicating a current diagnosis of a psychiatric disability or that there existed any etiological relationship between such disability and service.  While, indicated above, a May 2003 VA examiner did not provide an Axis I psychiatric diagnosis, that examiner also commented that the Veteran's "characterological condition" (his Axis II personality disorder) was his most prominent neuropsychiatric condition.  Thus, this additional evidence at least raises the possibility that the Veteran has an acquired psychiatric disability.  Moreover, the record, including the Veteran's own assertions, suggests that there may be a 
relationship between current psychiatric symptoms and muscle disability for which service connection has been granted.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the November 2000 final denial of the request to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for current acquired psychiatric disability-albeit, -albeit, secondary to service-connected disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disability has been received, to this limited extent, the appeal is granted.


REMAND

Given the discussion noted above, the Board finds that recharacterization of the reopened claim as one for service connection for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis is appropriate.  The Board also finds that further development of the claim for service connection, on the merits, is warranted.

In connection with this appeal, in May 2003, the Veteran was afforded a VA mental disorders examination.  After examining the Veteran and reviewing the record, the VA examiner diagnosed no gross psychiatric disorder with anxiety features (Axis I) and borderline and antisocial personality features (Axis II).  The examiner noted that the Veteran had manifested aggressivity during military service, claimed insomnia and anxiety due to his work schedule and that he had problems with superiors in service.  The examiner also noted that the Veteran claimed multiple conditions secondary to a back condition which he claimed happened during his service in the Puerto Rico National Guard.  The examiner opined that the Veteran's "characterological condition" was his most prominent neuropsychiatric condition and that his neuropsychiatric condition was not considered to be secondary to his back condition.  

The Board notes, however, 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board also notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,7444-47 (September 7, 2006).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  Id.

While the May 2003 VA examiner appeared to opine that the Veteran did not have a psychiatric disability caused by a "back disorder", as noted above, the examiner's comments do not clearly resolve whether the Veteran has a current, acquired psychiatric disability, and the examiner did not explicitly address whether any acquired psychiatric disability was caused by or is aggravated (i.e., worsened beyond natural progression) by the Veteran adductors myositis, left/adductors tenosynovitis-the specific disability for which service connection had been awarded.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical opinion that fully and clearly addresses the matter of service connection, to include on a secondary basis, on the merits, the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for an acquired psychiatric disability, to include as secondary to the adductors myositis, left/ adductors tenosynovitis.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file currently includes records from the  from the San Juan VA Medical Center (VAMC), dated up to  August 2002, and from the Mayaguez VAMC (dated up to April 2003), and the record indicates that there may be more recent medical records from these facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities  all outstanding records of VA evaluation and/or treatment of the Veteran.    The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran from the San Juan VAMC (since August 2002) and from the Mayaguez OPTC (since April 2003).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the requesting examiner  prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has, or has had at any point pertinent to the claim on appeal, an acquired psychiatric disability.  If so, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the  disability had its onset in or is otherwise medically related to service;  or, if not, (a) was caused or (b) is aggravated (worsened beyond natural progression) by the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted the RO should adjudicate the matter on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection, to include on a secondary basis, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


